Citation Nr: 1533394	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-08 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for kidney cancer, to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  According to a 2010 letter from the Department of the Air Force, the Veteran served in Vietnam from January 1968 to July 1968.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a July 2014 decision, the Board denied service connection for hypertension, higher staged evaluations for the service-connected coronary artery disease, and earlier effective dates for the grants of service connection for coronary artery disease and chronic lymphocytic leukemia.  The Board also reopened the claim for service connection for tinnitus and reconsidered the claim for service connection for kidney cancer, remanding the merits of both claims, as well as the claim for service connection for an acquired psychiatric disorder, for further development.

In a November 2014 rating decision, the RO granted service connection for depressive disorder (claimed as anxiety) and tinnitus.  The Board finds that this represents a full grant of the benefits sought on appeal as to these claims.  The case has since been returned to the Board for appellate review of the kidney cancer claim.  Based on the foregoing, the issue remaining in appellate status is as stated above.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the exception of VA treatment records considered by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Remand is required to obtain a clarifying VA medical opinion.  Specifically, the August 2014 VA examiner determined that it was less likely than not that the Veteran's renal cell carcinoma, status-post left laparoscopic radical nephrectomy (kidney cancer) was related to an event, injury, or disease in service, including his herbicide exposure.  In so finding, the examiner stated that the Veteran served at an air base in Vietnam but was unaware of any exposure to Agent Orange.  The examiner noted the Veteran's long history of untreated hypertension, as well as a history of smoking, working with paints, and being around diesel.  The examiner stated that risk factors for renal cell carcinoma include smoking, obesity, workplace exposures (paint, diesel), genetic, family history of kidney cancer, high blood pressure, certain medicines, gender, and race.

On review, while the VA examiner addressed some of the pertinent medical issues in this case, the opinion does not clearly address the Veteran's causal theory regarding his presumed herbicide exposure during service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  The request for VA treatment records should include a search for any kidney treatment in the 1980s.  See May 29, 2002 VA treatment record (Veteran reported prior treatment with the VA Nebraska-Western Iowa Health Care System during this time).

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After any additional records are associated with the claims file, obtain a clarifying opinion from the August 2014 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the etiology of the Veteran's kidney cancer.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, as to whether it is least as likely as not (a 50 percent or greater probability) that the Veteran's kidney cancer manifested in or is otherwise related to his military service, including herbicide exposure therein (notwithstanding the fact that such an association may not be presumptive).

The Veteran's service records confirm that he served in the Republic of Vietnam during a period in which exposure to herbicides is presumed.

In providing this additional opinion, the examiner must address: (1) the Veteran's original contention that his kidney cancer could be the result of his exposure to Agent Orange during service (see August 2004 original claim; January 2011 written statement) and (2) the medical significance, if any, of the notation in the July 1992 Bryan Memorial Hospital cardiology consultation report that the Veteran had a history of a prior kidney infection.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

